Case 2:20-cv-09527-MWF-MAA Document 28 Filed 03/11/21 Page 1 of 5 Page ID #:934

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-09527-MWF-MAA                                            Date: March 11, 2021
Title:      Jared Martin v. R. Fisher, Jr.


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why Petition Should Not Be
                                       Dismissed for Lack of Jurisdiction

                                               Background

        On September 28, 2020, the Court received and filed Petitioner Jared Martin’s (“Petitioner”)
pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 (“Section 2254”) (“Petition”).
(Pet., ECF No. 1.) The Petition alleges eight grounds for federal habeas relief:

         Ground 1: Due process claim based on governmental misconduct, alleging that Petitioner’s
                   public defender gave him false information and “tricked [Petitioner] into pleading
                   to the charges[.]” (Id. at 5.)

         Ground 2: Due process claim alleging prosecutorial misconduct based on the prosecutor’s
                   decision to press charges despite the lack of victims or witnesses. (Id. at 5–6.)

         Ground 3: Due process and Confrontation Clause claims alleging that Petitioner’s attorney
                   did not let him in the courtroom while the victims or witnesses were testifying and
                   told him to plead guilty to a crime he did not commit. (Id. at 6.)

         Ground 4: Actual innocence claim based on Petitioner’s allegation that he “never assaulted
                   anyone[.]” (Id.)

         Ground 5: Ineffective assistance of counsel claim alleging that Petitioner plead no contest to
                   the assault charge because his lawyer lied to him. (Id.)




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 5
Case 2:20-cv-09527-MWF-MAA Document 28 Filed 03/11/21 Page 2 of 5 Page ID #:935

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-09527-MWF-MAA                                          Date: March 11, 2021
Title:      Jared Martin v. R. Fisher, Jr.

         Ground 6: Duress, based on Petitioner’s lawyer’s alleged lie that Petitioner’s family “had
                   conspired to send him to prison[.]” (Id. at 7.)

         Ground 7: Due process claim based on the appellate court’s refusal to allow Petitioner to
                   withdraw his plea.1 (Id.)

         Ground 8: A claim that Petitioner’s plea was the result of unconstitutional coercion. (Id.)

       Petitioner attaches documents from state court, including, as relevant to the current Section
2254 petition: a September 2, 2020 habeas petition addressed to the California Supreme Court, (id.
at 88–99); an excerpt of the Los Angeles Superior Court’s docket sheet relating to the criminal
judgment Petitioner now challenges (id. at 100–13); an August 2020 Los Angeles Superior Court
order denying Petitioner’s petition for writ of habeas corpus (id. at 119–20); and the docket sheet
corresponding to this August 2020 order, (id. at 121–22).2

        On November 5, 2020, the Court issued an Order identifying the following procedural
defects with the Petition: (1) it was unclear whether Petitioner had adequately exhausted his claims
before the California Supreme Court; and (2) the Petition appeared to be barred by the one-year
statute of limitations for Section 2254 petitions (“November 5 Order”). (Nov. 5, 2020 Or., ECF No.
5.) The Court ordered Petitioner to respond to these issues no later than December 7, 2020. (See id.)

       In a filing submitted on November 30, 2020, Petitioner appears to respond to the November 5
Order in the following ways: (1) he argues for an exception to the one-year statute of limitations
based on his actual innocence; (2) he explains that he did not realize the constitutional violations


1
  Petitioner attached a Los Angeles County Superior Court decision denying his motion to withdraw
a plea. (Pet. 114–15.) However, this decision appears to relate to a different criminal conviction
with a sentencing date of February 26, 2013 and a case number of BA 403186. (Id. at 114, 116.)
2
  The Court takes judicial notice of the state court filings and decisions relating to this conviction.
See Fed. R. Evid. 201(b)(2) (“The court may judicially notice a fact that is not subject to reasonable
dispute because it . . . can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned.”); Harris v. County of Orange, 682 F.3d 1126, 1131–32 (9th Cir. 2012)
(court may take judicial notice of “documents on file in federal or state courts”); Smith v. Duncan,
297 F.3d 809, 815 (9th Cir. 2001) (taking judicial notice of “relevant state court documents” because
they “have a direct relationship to” federal habeas proceedings), overruled on other grounds by Pace
v. DiGuglielmo, 544 U.S. 408, 418 (2005).


CV-90 (03/15)                           Civil Minutes – General                           Page 2 of 5
Case 2:20-cv-09527-MWF-MAA Document 28 Filed 03/11/21 Page 3 of 5 Page ID #:936

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-09527-MWF-MAA                                             Date: March 11, 2021
Title:      Jared Martin v. R. Fisher, Jr.

which had occurred at the time of his 2003 plea; and (3) as to exhaustion, he states that the
California Supreme Court has asked him to re-submit his state court habeas corpus petition
(“November 30 Filing”). (Nov. 30, 2020 Filing, ECF No. 6, at 2–5.)

                                                Discussion

        Without opining on whether Petitioner has cured the exhaustion and statute of limitations
issues addressed in the November 5 Order, the Court has identified a jurisdictional barrier to the
Petition. Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts
requires summary dismissal of federal habeas petitions “[i]f it plainly appears from the petition and
any attached exhibits that the petitioner is not entitled to relief in the district court.” A federal court
may grant relief pursuant to 28 U.S.C. § 2254 to “a person in custody pursuant to the judgment of a
State court.” 28 U.S.C. § 2254(a) (emphasis added). The “in custody” requirement is a
jurisdictional one. See Resendiz v. Kovensky, 416 F.3d 952, 956 (9th Cir. 2005). “[O]nce the
sentence imposed for a conviction has completely expired, the collateral consequences of that
conviction are not in themselves sufficient to render an individual ‘in custody’ for the purposes of a
habeas attack upon it.” Maleng v. Cook, 490 U.S. 488, 492 (1989); accord Resendiz, 416 F.3d at
956 (“[F]ederal courts lack jurisdiction over habeas corpus petitions unless the petitioner is ‘under
the conviction or sentence under attack at the time his petition is filed.’” (quoting Maleng, 490 U.S.
at 490–91)).

         In this case, Petitioner states that he pleaded no contest to one count of assault with a deadly
weapon (Cal. Penal Code § 245(a)(1)) on January 13, 2003 and was sentenced to thirty days of
county jail and three years of probation.3 (Pet. 2.) Petitioner attached an excerpt of the docket sheet
for this case, Los Angeles County Superior Court No. 2CM09670, which confirms that Petitioner
pleaded no contest to one count of assault with a deadly weapon (Cal. Penal Code § 245(a)(1)) on
January 13, 2003. (Id. at 102–03.) At that time, the Court suspended imposition of a sentence, but
placed Petitioner on summary probation for a period of thirty-six months and ordered him to pay

3
 The Court stated in its November 5 Order that Petitioner was sentenced on January 13, 2007.
(Nov. 5 Or. 5.) This date was taken directly from the Petition, which appears to state a January 13,
2007 sentencing date, although Petitioner’s handwriting is not clearly legible. (Pet. 2.) Petitioner
has since stated that he was not in fact sentenced in 2007 but has not clarified his actual sentencing
date. (See, e.g., Nov. 30 Filing 3–4.) For purposes of this Order, the Court assumes that Petitioner
was sentenced on the date he pleaded no contest: January 13, 2003. (See Pet. 2, 103.) If Petitioner
wishes to clarify his sentencing date, he may do so in his response to this Order to Show Cause.


CV-90 (03/15)                            Civil Minutes – General                              Page 3 of 5
Case 2:20-cv-09527-MWF-MAA Document 28 Filed 03/11/21 Page 4 of 5 Page ID #:937

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-09527-MWF-MAA                                          Date: March 11, 2021
Title:     Jared Martin v. R. Fisher, Jr.

restitution. (Id. at 103.) This excerpt of the docket sheet also shows that Petitioner failed to appear
in court for over a year and was taken into custody on a probation violation in September 2004. (Id.
at 103–05.)

        Based on the information gleaned from the Petition and attached filings, it appears that
Petitioner’s sentence for the 2003 conviction has expired. The Court recognizes that Petitioner
currently is in custody pursuant to a separate conviction that he is challenging in a separate Section
2254 proceeding. See Martin v. Fisher, 2:19-cv-10839-MWF-MAA (C.D. Cal. filed Dec. 23, 2019).
However, if Petitioner’s sentence for the 2003 conviction has expired, Petitioner no longer is “in
custody” pursuant to the 2003 criminal judgment, and the Court thus lacks jurisdiction over the
instant Petition.

        Out of consideration for Petitioner’s pro se status, the Court will afford Petitioner an
opportunity to respond before recommending that the Petition be summarily dismissed for lack of
jurisdiction. Accordingly, Petitioner is ORDERED to show cause in writing by no later than April
12, 2021 why this Court should not recommend dismissal of this action for lack of jurisdiction.

        Petitioner may satisfy this Order to Show Cause by filing a written response either
(1) conceding that the Court lacks jurisdiction or (2) setting forth additional facts regarding his
sentence that would meet his burden to show that he remains “in custody” pursuant to the 2003
conviction. After the Court receives Petitioner’s response, the Court may prepare a Report and
Recommendation of dismissal for submission to the District Judge. This Order to Show Cause is not
dispositive of Petitioner’s claims for habeas relief.

        Instead of filing a response to this Order to Show Cause, Petitioner may request to dismiss
this action voluntarily pursuant to Federal Rule of Civil Procedure 41(a). The Clerk is directed to
attach Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))
to this Order to Show Cause.

       Petitioner expressly is cautioned that failure to respond to this Order to Show Cause by
April 12, 2021 will result in a recommendation that the Petition be dismissed for lack of
jurisdiction, and for failure to prosecute and failure to comply with a court order pursuant to
Federal Rule of Civil Procedure 41(b).




CV-90 (03/15)                          Civil Minutes – General                            Page 4 of 5
Case 2:20-cv-09527-MWF-MAA Document 28 Filed 03/11/21 Page 5 of 5 Page ID #:938

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

Case No.: 2:20-cv-09527-MWF-MAA                                      Date: March 11, 2021
Title:       Jared Martin v. R. Fisher, Jr.

         It is so ordered.

Attachments
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))




CV-90 (03/15)                            Civil Minutes – General                     Page 5 of 5
